Pee Cueiam,
We concur in the conclusion stated in the- opinion of the learned judge of the Orphans’ Court. Prior to the Wills Act of April 8, 1833, P. L. 249, it was not essential to the validity of a will that it should be signed by the testator if written by him or by his special direction. Section 6 of the act requires that, “Every will shall be in writing and unless the person making the same shall be prevented by the extremity of his last sickness, shall be signed by him at the end thereof or by some person in his presence and by his express direction.” The manifest intention of the legislature was to remedy the mischief that arose from admitting to probate memoranda, letters and notes which were inchoate expressions of intentions: Stickler v. Groves, 5 Wharton 386; Heise v. Heise, 31 Pa. 246; Knox’s Est., 131 Pa. 220. The Act of January 27, 1848, P. L. 16, permits the execution of a will by a mark or cross. In Plate’s Est., 148 Pa. 55, it was said that the statute in authorizing the execution of a will by a mark can only mean a mark made with the intent to execute the will thereby. In Knox’s Est., 131 Pa. 220, in which the subject is fully considered by Mitchell, J., it is said that one of the purposes of the Act of 1833 was to attain certainty as to the testator’s completed testamentary purpose by the placing of his signature at the end of the instrument and . that while a signature by initials or by a part only of the name may be valid execution of a will, the present, actual and completed intent to execute must be apparent. The act of assembly defined the manner by which this intent is to be manifested — by signing at the end thereof.- Signing in the usual acceptation of the word and in the sense in which, presumably, it is used in the act is the writing of a name or the affixing of what is meant as a signature. It may be that the writing in question is a clear expression of the decedent’s intent to make a testamentary disposition of his estate but it is not evidenced by the formality required by the act of assembly.
*582The order dismissing the appeal from the register is affirmed on the opinion of the learned judge of the Orphans’ Court.